
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 139
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 6, 2009
			Received and referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Congratulating the first graduating class
		  of the United States Air Force Academy on their 50th graduation anniversary and
		  recognizing their contributions to the Nation.
	
	
		Whereas, on April 1, 1954, President Dwight D. Eisenhower
			 signed legislation establishing the United States Air Force Academy to prepare
			 young men for careers as Air Force officers;
		Whereas, on July 11, 1955, the first class entered the Air
			 Force Academy, attending classes in temporary facilities at Lowry Air Force
			 Base in Denver, Colorado;
		Whereas the Air Force Academy moved to its permanent home
			 near Colorado Springs, Colorado, in August 1958;
		Whereas the first class of 207 cadets graduated June 3,
			 1959, at the Air Force Academy in Colorado Springs, Colorado;
		Whereas in 1964, President Lyndon B. Johnson signed
			 legislation authorizing each of the Service Academies to expand enrollment from
			 2,529 to 4,417 students, and today, over 4,000 cadets attend the Air Force
			 Academy;
		Whereas 50 classes and more than 41,000 cadets have
			 graduated from the Air Force Academy in its 54-year history;
		Whereas the mission of the Air Force Academy is to
			 educate, train, and inspire outstanding young men and women to become Air Force
			 officers of character and to prepare and motivate them to lead the Air Force in
			 its service to the Nation;
		Whereas the Air Force Academy is recognized worldwide as
			 the premier developer of air, space, and cyberspace officers and leaders with
			 impeccable character and knowledge; and
		Whereas, June 3, 2009, marks the 50th anniversary of the
			 first graduating class of the Air Force Academy: Now, therefore, be it
		
	
		That Congress—
			(1)congratulates the 207 graduates (157
			 surviving as of April 2009) of the first United States Air Force Academy class
			 on the 50th anniversary of their graduation;
			(2)acknowledges the
			 continued excellence of the United States Air Force Academy and its critical
			 role in the defense of the United States; and
			(3)recognizes the
			 outstanding service to the Nation that graduates from the United States Air
			 Force Academy have provided.
			
	
		
			Passed the House of
			 Representatives November 5, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
